PER CURIAM.
The trial court dismissed appellant’s complaint due to defective service on the appellee. There is no transcript of the evidentiary hearing on the motion. We affirm the dismissal. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979).
After the dismissal and denial of appellant’s motion for rehearing, the court entered a second judgment on different grounds. Because the court’s jurisdiction terminated with the denial of rehearing, we vacate the second judgment. See Arleo v. Garcia, 695 So.2d 862, 862 (Fla. 4th DCA 1997).
WARNER, SHAHOOD and TAYLOR, JJ., concur.